IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00088-CV

KEVIN LEE BUHL,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 1995-379-C2


                          MEMORANDUM OPINION

      In this proceeding, appellant Kevin Lee Buhl, a prison inmate, complains that he

did not receive notice and the opportunity to be heard before the trial court rendered an

order directing the withholding of funds from Buhl's inmate account. The Supreme Court

of Texas has held that the notice and opportunity to complain about the order after it has

been rendered is adequate under the circumstances. See Harrell v. State, 286 S.W. 3d 315,

321 (Tex. 2007) (“an inmate is entitled to notice just as happened here (via copy of the

order, or other notification, from the trial court) and an opportunity to be heard just as
happened here (via motion made by the inmate)--but neither need occur before the funds

are withdrawn.”). Appellant's sole issue on appeal is overruled, and the trial court's

order is affirmed.



                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Scoggins 1
Affirmed
Opinion delivered and filed March 3, 2021
Do not publish
[CV06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Buhl v. State                                                                                  Page 2